                                                 Entered on Docket
                                                 January 04, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335             The following constitutes the order of the Court.
      San Francisco, CA 94104                 Signed: January 3, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
                                              _________________________________________________
                                              M. Elaine Hammond
  5                                           U.S. Bankruptcy Judge
      Counsel for
  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
               TECHSHOP, INC.,
 13                                                        ORDER AUTHORIZING EMPLOYMENT
                     Debtor.                               OF SPECIAL COUNSEL ON
 14                                                        CONTINGENCY FEE BASIS RE
                                                           COPYRIGHT CLAIMS
 15                                                        (Parrish Law Offices)
 16

 17

 18            Upon consideration of the (i) Application for Authority to Employ Special Counsel on

 19   Contingency Fee Basis re Copyright Claims (Parrish Law Offices) ("Application") [Docket 196],

 20   filed by Doris Kaelin, Chapter 7 Trustee of the above-captioned Debtor; (ii) the Trustee's Request

 21   for Entry of Order Approving the Application, and (iii) the Declaration of Gregg S. Kleiner in

 22   support thereof, notice of the Application being appropriate under the circumstances and good cause

 23   appearing

 24            IT IS HEREBY ORDERED THAT:

 25            1.    The Application is approved in all respects in accordance with the terms of this

 26   Order;

 27            2.    The Trustee is authorized to (i) pursuant to 11 U.S.C. §§ 327(e) and 328(a), employ

 28   James Pistorino of Parrish Law Offices; and (ii) enter into the contingency fee agreement, a copy of


Case: 18-50398      Doc# 203     Filed: 01/03/19     Entered: 01/04/19 10:01:50       Page 1 of 3       1
  1   which is attached Exhibit A to the Declaration of Proposed Special Counsel (James Pistorino,

  2   Parrish Law Offices) (Docket 196-1); and

  3          3.     No compensation shall be allowed or paid except pursuant to further Court order.

  4                                      ** END OF ORDER **

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 203     Filed: 01/03/19    Entered: 01/04/19 10:01:50      Page 2 of 3         2
  1                                 **COURT SERVICE LIST**

  2   No Court Service Required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 203     Filed: 01/03/19   Entered: 01/04/19 10:01:50   Page 3 of 3
